DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2 and 4-19 are allowed.
The following is an examiner’s statement of reasons for allowance:  In regards to independent claim 1, the applicant argued that the closest prior art Object Geometries (EP 2 292 413 A2) fail to teach either alone or in combination a three-dimensional printing system for manufacturing three-dimensional article, comprising: …a sensor mounted to on the light engine that generates a signal based upon vibrations that originate from a source external to the light engine: a controller configured to: form layers of three-dimensional article including: …analyze the signal to compare to received vibrations to a predetermined vibration threshold; and if the received vibrations exceed the determined threshold…and further including a resin vessel containing resin, during formation of a layer the active surface is positioned proximate to a top surface of the resin, the light engine emitting downwardly to the build plane. The Examiner agrees and finds the claims allowable.
Claims 4 -19 are allowed for the same reasons as indicated in the office action
 mailed on 8/05/2021 and are still determined to be valid upon reconsideration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2021/0316508 A1 – automated vibrational powder removal for additive removal for additive manufacturing; 
US 2021/0237360 A1 – frequency control of spreader vibrations. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743